DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preamble
2.	A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	The preambles of claims 1 and 18 have not been accorded any patentable weight; the claim preamble merely recites the intended use of the claim (i.e. controlling a lane change) while the body of said claim contains no step or tangible elements that recite affirmatively controlling the lane change; the claim merely states interpreting a lane change command and a decision to accelerate the vehicle.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nishira (US 2005/0256630).
Regarding claims 1, 10, and 14, Nishira discloses an apparatus for controlling a lane change of a vehicle (lane change assist system; Nishira at title, Fig. 2), comprising:
A sensor configured to sense an external vehicle (surrounding vehicle detecting means configured to sense external vehicles; Nishira at 0106, 0107).
An input device configured to receive a lane change command from a driver of the vehicle (turn indicator usage by driver interpreted as intent to change lanes, triggering algorithm to calculate speed range for lane change; Nishira at 0109).
A control circuit (processing unit 3 configured to perform lane change assist algorithm; Nishira at 0032, 0035) configured to be electrically connected with the sensor and the input device (Nishira at Fig. 2).
Wherein the control circuit is configured to receive the lane change command using the input device (manipulation of turn indicator signals processor to begin lane change assist algorithm; Nishira at 0034), calculate a minimum operation speed of the vehicle for a lane change control (speed range, comprising a minimum and maximum speed, calculated with respect to available gaps in adjacent lanes; Nishira at 0050), determine whether to accelerate the vehicle based on a distance between a preceding vehicle traveling on the same lane as the vehicle and the vehicle (vehicle will be accelerated or decelerated to the appropriate gap as a function of host vehicle speed, preceding vehicle speed and distance; Nishira at 0041, 0103), when a driving speed of the vehicle is lower than the minimum operation speed when receiving the lane change command (present 

Regarding claims 2 and 16, Nishira discloses wherein the control circuit is configured to compare the distance between the preceding vehicle and the vehicle with a safety distance calculated based on a speed of the preceding vehicle and the driving speed of the vehicle; and determine whether to accelerate the vehicle based on the compared result (distance and speed variables of preceding vehicle determines acceleration/deceleration determination; Nishira at 0030, 0041, 0095-0099, 0144).

Regarding claims 3, 5, and 15, Nishira discloses wherein the control circuit is configured to: control the vehicle such that the driving speed of the vehicle is higher than the minimum operation speed, when the distance between the preceding vehicle and the vehicle is longer than a safety distance calculated based on a speed of the preceding vehicle and the driving speed of the vehicle (distance and speed variables of preceding vehicle determines acceleration/deceleration and lane gap determination; Nishira at 0030, 0041, 0095-0099, 0144) and perform the lane change control (lane change control performed under optimal host vehicle conditions; Nishira at 0102).

Regarding claim 4, Nishira discloses wherein the control circuit is configured to: control the vehicle to decelerate, when the distance between the preceding vehicle and the vehicle is shorter than a safety distance calculated based on a speed of the preceding vehicle and the 

Regarding claim 7, Nishira discloses wherein the control circuit is configured to control the vehicle such that the driving speed of the vehicle is higher than the minimum operation speed, when the preceding vehicle is not sensed by the sensor; and perform the lane change control (when no preceding vehicle sensed, controlling the vehicle speed according to adjacent lane vehicle variables; Nishira at 0093, 0103, 0136).

Regarding claim 8, Nishira discloses wherein the control circuit is configured to control the vehicle such that the driving speed of the vehicle is higher than the minimum operation speed, when the minimum operation speed is lower than a speed of the preceding vehicle; and perform the lane change control (distance and speed variables of preceding vehicle determines acceleration/deceleration determination; Nishira at 0030, 0041, 0095-0099, 0144).

Regarding claim 9, Nishira discloses determine whether to accelerate the vehicle based on the distance between the preceding vehicle and the vehicle, when the minimum operation speed is higher than or equal to a speed of the preceding vehicle (distance and speed variables of preceding vehicle determines acceleration/deceleration determination; Nishira at 0030, 0041, 0095-0099).



Regarding claim 12, Nishira discloses the control circuit is configured to: when a following vehicle traveling on a target lane (other vehicle 12; Nishira at Fig. 4) corresponding to the lane change command is sensed by the sensor, calculate the minimum operation speed based on a speed of the following vehicle and a distance between the vehicle and the following vehicle (speed range calculated as a function of relative speed and distance of following vehicle 12; Nishira at 0039, 0051, 0081-0086).

Regarding claim 16, Nishira discloses controlling the vehicle to decelerate, when the distance between the preceding vehicle and the vehicle is shorter than a safety distance calculated based on a speed of the preceding vehicle and the driving speed of the vehicle (distance and speed variables of preceding vehicle determines appropriate gap selection and acceleration/deceleration determination; Nishira at 0030, 0041, 0095-0099).

Claim Objections
4.	Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        12 February 2021